IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                            December 11, 2007
                               No. 06-11224
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

LASHAUNDA KING; CATREAS TURNER

                                          Plaintiffs-Appellees

v.

ACIE GILKEY, JR

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:06-CV-62


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Acie Gilkey, Jr., Texas prisoner # 1219076, the defendant in the instant
42 U.S.C. § 1983 action, has appealed from the magistrate judge’s denial of his
motion for appointment of counsel to represent him in the district court
proceedings and his request for access to physical evidence obtained in
conjunction with his criminal trial for sexual assault and aggravated sexual
assault. To the extent Gilkey is attempting to challenge the district court’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11224

denial of his motion for judicial review, Gilkey’s appeal from that order, docketed
in Case No. 06-11319, has been dismissed.
      This court must examine the basis of its jurisdiction on its own motion if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Gilkey did not
challenge the magistrate judge’s adverse ruling before the district court, and
there is no evidence in the record that Gilkey consented to proceed before the
magistrate judge pursuant to 28 U.S.C. § 636(c)(1). Consequently, we dismiss
this appeal for lack of appellate jurisdiction. See Gregg v. Linder, 349 F.3d 860,
862 (5th Cir. 2003).
      APPEAL DISMISSED.




                                        2